    Case 20-03105-sgj Doc 25 Filed 04/06/21                  Entered 04/06/21 20:28:20              Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                         )
    In re:                                                               )
                                                                         )    Chapter 11
                                                            1
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                                   )
                                                                         )    Case No. 19-34054 (SGJ)
                                Debtor.                                  )
                                                                         )
                                                                         )
    HIGHLAND CAPITAL MANAGEMENT, L.P.                                    )
                                                                         )
                                Plaintiff,                               )
    vs.                                                                  )    Adv. Pro. No. 20-03105 (SGJ)
                                                                         )
    HUNTER MOUNTAIN INVESTMENT TRUST,                                    )
                                                                         )
                               Defendant.                                )
                                                                         )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On April 1, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •      Order Approving Joint Stipulation of Dismissal Without Prejudice [Docket No. 20]


Dated: April 6, 2021
                                                          /s/ Esmeralda Aguayo
                                                          Esmeralda Aguayo
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03105-sgj Doc 25 Filed 04/06/21   Entered 04/06/21 20:28:20   Page 2 of 5



                             EXHIBIT A
           Case 20-03105-sgj Doc 25 Filed 04/06/21                        Entered 04/06/21 20:28:20              Page 3 of 5
                                                                 Exhibit A
                                                           Adversary Service List
                                                          Served via Electronic Mail


              Description                    CreditorName                  CreditorNoticeName                       Email
  Financial Advisor to Official                                       Earnestiena Cheng, Daniel H  Earnestiena.Cheng@fticonsulting.com;
  Committee of Unsecured Creditors   FTI Consulting                   O'Brien                      Daniel.H.O'Brien@fticonsulting.com
                                                                      Melissa S. Hayward, Zachery  MHayward@HaywardFirm.com;
  Counsel for the Debtor             Hayward & Associates PLLC        Z. Annable                   ZAnnable@HaywardFirm.com
  Counsel to Hunter Mountain Trust   Rochelle McCullough, LLP         E. P. Keiffer                pkeiffer@romclaw.com
                                                                                                   mclemente@sidley.com;
                                                                      Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
  Counsel to Official Committee of                                    Russell, Elliot A. Bromagen, ebromagen@sidley.com;
  Unsecured Creditors                Sidley Austin LLP                Dennis M. Twomey             dtwomey@sidley.com
                                                                                                   preid@sidley.com;
                                                                      Penny P. Reid, Paige Holden pmontgomery@sidley.com;
  Counsel to Official Committee of                                    Montgomery, Juliana Hoffman, jhoffman@sidley.com;
  Unsecured Creditors                Sidley Austin LLP                Chandler M. Rognes           crognes@sidley.com
  Counsel to the Hunter Mountain     Sullivan Hazeltine Allinson
  Trust (“Hunter”)                   LLC                              William A. Hazeltine, Esq.    whazeltine@sha-llc.com




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 1 of 1
Case 20-03105-sgj Doc 25 Filed 04/06/21   Entered 04/06/21 20:28:20   Page 4 of 5



                             EXHIBIT B
                            Case 20-03105-sgj Doc 25 Filed 04/06/21              Entered 04/06/21 20:28:20          Page 5 of 5
                                                                         Exhibit B
                                                                   Adversary Service List
                                                                 Served via First Class Mail

              Description                      CreditorName                CreditorNoticeName                Address1                City   State    Zip
                                                                                                     325 North St. Paul Street,
   Counsel to Hunter Mountain Trust   Rochelle McCullough, LLP          E. P. Keiffer                Suite 4500                   Dallas    TX      75201
   Counsel to the Hunter Mountain                                                                    919 North Market Street,
   Trust (“Hunter”)                   Sullivan Hazeltine Allinson LLC   William A. Hazeltine, Esq.   Suite 420                    Wilmington DE     19801




Highland Capital Management, L.P.
Case No. 19-34054                                                        Page 1 of 1
